NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10189

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00038-MCE-3

 v.
                                                MEMORANDUM*
BRIAN STONE,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Brian Stone appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have jurisdiction

under 28 U.S.C. § 1291. We review for abuse of discretion, see United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court assumed that Stone’s medical conditions, in combination

with the threat from COVID-19, established an “extraordinary and compelling”

reason to grant relief. See 18 U.S.C. § 3582(c)(1)(A)(i). However, it denied

compassionate release after consideration of the 18 U.S.C. § 3553(a) factors,

including the serious nature of Stone’s underlying offense and his general

disregard for the rule of law. See 18 U.S.C. § 3582(c)(1)(A) (district court must

consider applicable § 3553(a) factors). Stone contends that the district court gave

insufficient consideration to his medical conditions and vulnerability to COVID-19

and gave excessive weight to the nature of his offense. We disagree. The weight

to give the various § 3553(a) factors is for the district court to determine, see

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009), and it did

not abuse its discretion in denying relief, see United States v. Robertson, 895 F.3d

1206, 1213 (9th Cir. 2018) (a district court abuses its discretion only if its decision

is illogical, implausible, or without support in the record). Moreover, contrary to

Stone’s remaining arguments, the court did not rely on any improper

considerations to deny relief.

      AFFIRMED.




                                           2                                    20-10189